Appeal from an order of the County Court, Orange County, denying, after a hearing, appellant’s application in the nature of coram nobis to vacate a judgment of said court rendered August 23, 1946, convicting him, on his plea of guilty, of robbery in the first degree, grand larceny in the second degree, burglary in the third degree, and of a violation of subdivision 5 of section 1897 of the Penal Law (carrying concealed weapon) as a misdemeanor. Order affirmed. No opinion. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.